             Case 1:17-cv-02810-CBD Document 29 Filed 08/25/21 Page 1 of 5



                          IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF MARYLAND
                                     Southern Division

KELLEY B.,                                              )
                                                        )
        Plaintiff,                                      )
                                                        )
        v.                                              )   Civil Action No. CBD-17-2810
                                                        )
ANDREW SAUL, 1                                          )
                                                        )
        Commissioner,                                   )
        Social Security Administration                  )
                                                        )
        Defendant.                                      )
                                                        )

                                      MEMORANDUM OPINION

        Kelley B. (“Plaintiff”) brought this action under 42 U.S.C. § 406(b)(1) seeking attorney’s

fees following the Notice of Award from the Social Security Administration (“SSA”). Before

the Court are Plaintiff’s Motion’s for Attorney’s Fees (“Plaintiff’s Motion”) ECF No. 27 and

Defendant’s Response to Plaintiff’s Motion for Attorney’s Fees under 42 U.S.C. § 406(b)(1)

(“Defendant’s Response”) ECF No. 28. The Court has reviewed Plaintiff’s Motion, the response

thereto, and the applicable law. No hearing is deemed necessary. See Local Rule 105.6 (D.

Md.). For the reasons presented below, the Court hereby GRANTS Plaintiff's Motion. A

separate Order will issue.




1
 When this proceeding began, Nancy Berryhill was the Acting Commissioner of the Social Security Administration.
On June 17, 2019, Andrew Saul was sworn in as Commissioner and is therefore, automatically substituted as a
party. See Fed. R. Civ. P. 25(d); see also 42 U.S.C. § 405(g) (“Any action instituted in accordance with this
subsection shall survive notwithstanding any change in the person occupying the office of Commissioner of Social
Security or any vacancy in such office.”).


                                                       1
             Case 1:17-cv-02810-CBD Document 29 Filed 08/25/21 Page 2 of 5



     I.       Procedural Background

           On November 7, 2018, following Plaintiff’s Motion for Summary Judgment, the Court

pursuant to 42 U.S.C. § 405(g), vacated and remanded the Administrative Law Judge’s (“ALJ”)

decision for further proceedings. ECF No. 23. On December 26, 2018, the Court granted

Plaintiff’s Motion for Attorney’s Fees, ECF No. 26. 2 On remand, the ALJ granted Plaintiff’s

claims for supplemental security income benefits. Hr’g Decision 26, ECF No. 27–1; see also

Notice of Award, ECF No. 27–2. The Commissioner of the Social Security Administration

issued a Notice of Award on April 13, 2020. Notice of Award, ECF No. 27–2. On April 14,

2020, Plaintiff filed a Line seeking attorney’s fees in the amount of $11,399.25. Pl.’s Mot. 1.

     II.      Analysis

           Plaintiff’s counsel seeks to recover $11,399.25 representing 25% of Plaintiff’s past due

benefits of $45,597.00. Id. Plaintiff’s counsel states that he will reimburse $1,037.40 in

attorney’s fees that he recovered pursuant to EAJA, 28 U.S.C. § 2412. 3 Id. Defendant does not

specifically object to Plaintiff’s counsel’s request for $11,399.25 in attorney’s fees but defers to

the Court to determine whether the fees are reasonable under the law. Def.’s Resp. to Pl.’s Mot.

2.

           Under 42 U.S.C. § 406(b), the Court is authorized to award attorney’s fees not to exceed

twenty-five (25) percent of a claimant’s total past-due benefits to an attorney who successfully

represented a claimant before the Court. 42 U.S.C. § 406(b)(1)(A); see Mudd v. Barnhart, 418



2
  The Court, pursuant to the Equal Access to Justice Act (“EAJA”), 28 U.S.C. § 2412, awarded Plaintiff $3,749.21
in attorney’s fees. See Stipulation and J. for Payment of Attorney’s Fees, ¶ 1. The parties stipulated that if
Plaintiff’s claim is allowed on remand, any requests for attorney’s fees pursuant to 42 U.S.C. § 406(b), would be
subject to final review and approval as reasonable by the Court. Id. ¶ 2.

3
  Plaintiff’s counsel was awarded $3,749.21. However, $2,711.81 was garnished, so Plaintiff’s counsel only
received $1,037.40. Id.; see Garnishment Letter, ECF No. 27 – 3.


                                                        2
             Case 1:17-cv-02810-CBD Document 29 Filed 08/25/21 Page 3 of 5



F.3d 424, 426 (4th Cir. 2005) (“[A] district court may award fees to a successful claimant's

lawyer for his representation before the court.”). “Although contingent fees are the ‘primary

means by which fees are set’ in Social Security cases, a court must nevertheless perform an

‘independent check, to assure that they yield reasonable results in particular cases.’” Patricia F.

v. Comm’r, Soc. Sec. Admin., No. DLB-17-2281, 2020 WL 247361, at *1 (D. Md. Jan. 16, 2020)

(quoting Gisbrecht v. Barnhart, 535 U.S. 789, 807 (2002)). To determine the reasonableness of

an attorney’s fee petition, the Supreme Court held that a reviewing court may consider “the

character of the representation and the results the representative achieved.” Gisbrecht, 535 U.S.

at 808. The Supreme Court also stated that “[i]f the benefits are large in comparison to the

amount of time counsel spent on the case, a downward adjustment is similarly in order.” Id.

Further, a court may request Plaintiff’s counsel to submit a record of the hours the attorney spent

representing Plaintiff and a statement of the attorney’s normal hourly rate for noncontingent fee

cases. Gisbrecht, 535 U.S. at 808.

           In this case, Plaintiff and Plaintiff’s counsel entered into a contingency fee agreement.

See Soc. Sec. Disability Retainer Fee Agreement, ECF No. 24–3. Plaintiff agreed to pay her

attorney twenty-five (25) percent of all retroactive benefits to which she may receive. Id.

Plaintiff’s counsel provided an itemization that shows he spent 18.5 hours representing Plaintiff

before the Federal Court. See Att’y Aff. ¶ 7, ECF No. 24-6; see also Timesheet, ECF No. 24–7.

If Plaintiff’s counsel receives the full amount sought, his effective hourly rate is $616.18. 4

           Plaintiff’s counsel has practiced social security law for approximately (6) six years and

works at a firm with partners who have practiced social security law for over thirty (30) years.

Att’y Aff. ¶ 5. Plaintiff’s counsel’s regular hourly billing rate is $300.00. Id. at ¶ 6. Although


4
    Total amount sought ($11,399.25) divided by total number of hours spent representing Plaintiff (18.5).


                                                           3
           Case 1:17-cv-02810-CBD Document 29 Filed 08/25/21 Page 4 of 5



Plaintiff’s counsel’s hourly rate is the top hourly rate that is presumptively reasonable for

attorneys with his experience level, 5 the “[c]ourts in the Fourth Circuit have approved

contingency agreements that produce much higher hourly rates in successful Social Security

Appeals.” Patricia F., 2020 WL 247361, at *2 (approving a contingency fee hourly rate of

$515.97); see also Melvin v. Colvin, No. 5:10-CV-160-FL, 2013 WL 3340490, at *3 (E.D.N.C.

July 2, 2013) (approving a contingency fee hourly rate of $1,043.92); Claypool v. Barnhart, 294

F. Supp. 2d 829, 833–34 (S.D.W. Va. 2003) (approving a contingency fee hourly rate of

$1,433.12); Kearon L. v. Comm’r, Soc. Sec. Admin., No. SAG-10-2160, at *1–2 (D. Md. July 7,

2016) (unpublished) (approving a contingency fee hourly rate of $1,028.14).

         This Court has also approved hourly rates for present counsel that are more than

Plaintiff’s counsel’s requested hourly rate. See, e.g., Arvie W., 2019 WL 3975187, at *2

(approving a contingency fee hourly rate of $1,000); Barbara F. v. Comm’r. Soc. Sec. Admin.,

No. SAG-17-2090, 2019 WL 3340738, at *2 (D. Md. July 25, 2019) (approving a contingency

fee hourly rate of $1,000); Kimberly B., 2019 WL 1559426, at *2 (D. Md. Apr. 10, 2019)

(approving a contingency fee hourly rate of $1,000, more than triple the top hourly rate for an

attorney with experience for five to eight years according to Maryland’s Local Rules);

(Samantha E. v. Saul, No. CV DLB-19-411, 2021 WL 2982106, at *2 (D. Md. July 15, 2021)

(approving a contingency fee hourly rate of $990.47 – more than two times the top hourly rate

for an attorney with experience for five to eight years according to Maryland’s Local Rules).




5
  According to the Maryland Local Rules, a reasonable hourly rate for “[l]awyers admitted to the bar for five (5) to
eight (8) years” is between $165.00-$300.00/hr. Local R. App. B (D. Md. 2018). Local R. App. B (D. Md. 2018).
However, the local rules do not govern Social Security cases. Arvie W. v. Comm’r., Soc. Sec. Admin., No. SAG-17-
1148, 2019 WL 3975187, at *2, n.1 (D. Md. Aug. 22, 2019). The factors established by Social Security case law
govern the reasonableness of attorney’s fees. Local R. App. B (D. Md. 2018).

                                                         4
            Case 1:17-cv-02810-CBD Document 29 Filed 08/25/21 Page 5 of 5



          Here, Plaintiff’s counsel performed effectively by obtaining a significant past-due benefit

award to his client. As mentioned above, generally, cases with hourly rates in this District

around $1000 or approximately triple the amount of an attorney’s typical hourly rate, are

considered reasonable. Plaintiff’s counsel is requesting a contingency fee hourly rate of $616.18

– which is slightly more than two times his typical hourly rate. For the reasons set forth above,

the Court finds Plaintiff’s counsel’s requested hourly rate to be reasonable. Hence, the Court

awards attorney’s fees totaling $11,399.25. Plaintiff’s counsel is directed to reimburse Plaintiff

the $1,037.40 in fees previously received pursuant to the EAJA, 28 U.S.C. § 2412 award, as

discussed in Plaintiff’s Motion. Pl.’s Mot. 1; Att’y Aff. ¶ 10.

   III.      Conclusion

          Based on the foregoing, the Court hereby GRANTS Plaintiff's Motion.




August 24, 2021                                                                /s/
                                                               Charles B. Day
                                                               United States Magistrate Judge



CBD/pjkm




                                                   5
